We Austrians unfailingly
keep the United Nations in high esteem. Let me try to
explain why.
Austria became a Member of the United Nations
in December 1955. That was only half a year after our
full sovereignty had been restored through a treaty
concluded with the United States, the Soviet Union, the
United Kingdom and France, called the Austrian State
Treaty.
Fifty years ago, becoming part of the family of
nations was a powerful motive for us. We could build
on your trust. We could rely on your help. We later
solved complex problems such as the question of
Südtirol with you, our partners in the United Nations.
And we have since been eager to return to others in
need the help extended to us.
More than anything else, it is our own experience
that nurtures our confidence in the potential of the
United Nations as a promoter of peace and a beacon of
hope for so many who face the dire challenges and
threats to our societies — be they armed conflict or
hunger, terrorism or environmental disaster. We need
the United Nations to be relevant, responsive and
reliable — today and in the years to come.
The reform process initiated by Secretary-
General Kofi Annan and reflected in the World Summit
Outcome document will further enhance that potential.
We may not have achieved all we were striving for, but
let us not disregard the progress made, for it will — if
acted upon — make a difference to people in need of
our support, in need of our protection.
Promoting peace is the United Nations very
raison d’être. Since Austria joined the United Nations,
some 54,000 Austrian peacekeepers have participated
in more than 50 missions all over the world. Currently,
1,200 of them are deployed in missions from Kosovo
to the Golan Heights and from Afghanistan to Aceh
and the Sudan.
It is also in the light of their practical experience
that we welcome the new peacebuilding commission. It
will provide specific support to people having to cope
with the manifold challenges along the path from war
to real peace. I wish to say one word on women in that
context. Creating confidence in post-conflict societies
requires the active participation and deliberate
involvement of women. They must become key
partners in our peacekeeping and peacebuilding efforts.
2

The European Union, as the major donor to post-conflict
reconstruction and development, will substantially
contribute to the peacebuilding commission’s work. It
should therefore have a place in the commission.
For us and many people all over the world, the
most serious failure of the present reform effort was
the lack of agreement on effective and verifiable
measures against nuclear proliferation and for
disarmament. We must strengthen the multilateral
verification mechanisms and enable the International
Atomic Energy Agency to make best use of its
capacity. We must not abandon our efforts to find
common ground on those most challenging tasks.
In this vulnerable world, we need to foster trust
between communities and peoples and help to identify
shared values. Austria thus strongly supports every
form of dialogue among civilizations, religions and
cultures. In particular, we need to reach out to the
Islamic world, both internationally and inside our
societies. As a concrete contribution, Austria will host
an international conference in November on Islam in a
pluralistic world.
Anywhere in the world, individuals will be able
to live and unfold in larger freedom only when their
fundamental needs of development, security and
human rights are met. We need to address those
requirements in a comprehensive and integrated manner.
We are grateful to Secretary-General Kofi Annan, who
so remarkably raised awareness on that matter.
The Millennium Development Goals contain
specific promises of solidarity. Austria therefore
welcomes our continued common commitments, in
particular to poverty eradication and the global
partnership for sustainable development. In
contributing to the funding effort, we will raise our
official development assistance to 0.51 per cent of our
gross national income by 2010.
Promoting human security is an ever more
demanding task. Our decisions on the “responsibility to
protect” are a courageous step forward in international
relations, but more importantly, they are an offer of
hope to those most vulnerable to genocide, war crimes,
ethnic cleansing and crimes against humanity. We must
not let them down. In the words of Simon Wiesenthal,
who sadly passed away last night in Vienna, what
connects 2,000 years of genocide is “too much power
in too few hands”. Ten years ago, at this Assembly,
Simon Wiesenthal proposed to organize a worldwide
conference aimed at reducing hate. He said that
“technology without hatred can be so beneficial for
mankind, but in conjunction with hatred it leads to
disaster” (A/50/PV.66, p. 9). Reality has since
illustrated the profound relevance of that proposal.
In our globalized world, the concept of
neighbourhood has taken on a new meaning. In the eye
of disaster, we are all neighbours, no matter how far or
close. As the tsunami and recent hurricanes have taught
us, there is an emerging sense of shared destiny and
responsibility no longer limited to geographical
vicinity. Let me on this occasion express our gratitude
to all those private donors who set a mark of living
solidarity.
Austria’s clear commitment to effective
multilateralism is at the very heart of our work in the
European Union and the United Nations. It is in that
spirit that we are a candidate for Security Council
membership in 2009-2010.
Promoting the rule of law is the key to an
environment of trust within our societies. It enables
individuals to enjoy a self-determined life. For many,
the rule of law is synonymous with normality and
predictability in their private and professional lives.
We therefore welcome the proposed establishment of a
rule of law assistance unit in the Secretariat to advise
States in their efforts towards the rule of law.
One of the main achievements of the summit was
the decision to establish a human rights council, even if
the concrete set-up remains to be defined. In our view,
we need a standing body with the ability to address
urgent human rights issues swiftly and efficiently. That
is no mere management question. What is at stake is
the new Council’s capacity to make a difference for
those in need. It is now crucial that negotiations start
without delay in order to seize the momentum of the
reform.
Human rights are also a matter of education. In
the framework of the Human Security Network,
Austria has therefore developed a human rights manual
that has been translated into all United Nations
languages. It is used in training programmes in Austria
and abroad and we encourage our partners to make use
of that instrument.
Strengthening human rights and the rule of law
will increase security. That is true for societies at large,
but it is also true for the smallest communities and
3

individual households. Full respect for the rights of
women and children is therefore indispensable in the
world of increased justice and equality we strive for.
Too many women are victims of violence. We therefore
welcome the study currently being prepared by the
Secretary-General on all forms of violence against
women.
Much remains to be done. The Doha Development
Round has to promote improved market access. In our
efforts to protect the environment, we have to enhance
the use of renewable energy and reduce the emission of
greenhouse gases. We also need to finalize the
comprehensive anti-terrorism convention, as agreed at the
world summit, and adopt and implement the counter-
terrorism strategy proposed by the Secretary-General.
Real freedom is within reach if we, through the
United Nations, join our forces to promote peace,
security and justice — not only freedom from want and
freedom from fear, but eventually freedom to live in
dignity for both women and men across the globe.